               Case 1:18-cr-00693-RMB Document 91 Filed 05/22/19 Page 1 of 1
                Case 1:18-cr-00693-RMB Document 90 Filed 05/22/19 Page 1 of 1
                                                U.S. Department of Justice

                                                            United States Attorney
                                                            Southern District of New York
                                                           The Silvio J. Mollo Building
                                                           One Saint Andrew's Plaza
                                                           New York, New York 10007



                                                            May 22, 2019
                                                                                          U~~lf)C SDNY
     BYECF
                                                                                          DOCUMENT
    The Honorable Richard M. Berman        fvi£MO ENDORSED                                ELECTRONICALLY FILED
    United States District Judge
                                                                                          DOC#: ---~¾-::;;,....._,.......____
    Southern District of New York
    500 Pearl Street                                                                      DATE FILED:~ --"!!!!!+t~=l--1--#--
    New York, New York 10007

         Re:     United States v. Richard Gaffey and Harald Joachim van der Goltz, 18 Cr. 693 (RMB)

    Dear Judge Berman:

            The Government respectfully submits this letter in response to the Court's order dated May
    21, 2019, setting a conference for May 28, 2019, at 9:15 a.m. Dkt. No. 89. The undersigned
    attorney is not available on that date. The parties have conferred and counsel for all parties are
    available on May 29, 2019, and also on the afternoon of May 31, 2019. Accordingly, the
    Government respectfully requests that the Court reschedule the status conference for May 29,
    2019, or the afternoon of May 31, 2019.

                                                  Respectfully submitted,

                                                        GEOFFREY S. BERMAN
                                                        United States Attorney for the
                                                        Southern District of New York

                                                        DEBORAH CONNOR
                                                        Chief, Money Laundering and Asset Recovery
                                                        Section, Criminal Division
----------------=----
 C.O, ~ u is ,.Jjout"f\l'of



 -----------------~M-:r1::::·ch el Parker and Parker Tobin
 - - - - - - - - - - - - - - - - - - - ' - t m · I ttorneys, Criminal Division

 socbRD~g;s?se Co~ (by ECF)              ,?..
 Date:   {l,s/11 ~~~lJ-_                        '4aN
                        Ril'hard i\1 Herman. U.S.D.J.
